Name: 74/219/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Oils and Fats
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-05-06

 Avis juridique important|31974D021974/219/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Oils and Fats Official Journal L 123 , 06/05/1974 P. 0016 - 0017 Greek special edition: Chapter 03 Volume 10 P. 0210 Spanish special edition: Chapter 03 Volume 7 P. 0210 Portuguese special edition Chapter 03 Volume 7 P. 0210 ++++COMMISSION DECISION OF 29 MARCH 1974 ON THE ADVISORY COMMITTEE ON OILS AND FATS ( 74/219/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON OILS AND FATS WAS SET UP BY THE COMMISSION DECISION OF 9 JUNE 1967 ( 1 ) ; WHEREAS THIS DECISION WAS REPEALED AND REPLACED BY THE DECISION OF 1 FEBRUARY 1971 ( 2 ) , THE TEXT OF WHICH WAS REPLACED BY THE DECISION OF 31 OCTOBER 1973 ( 3 ) ; WHEREAS IT IS NECESSARY TO MAKE A FURTHER AMENDMENT TO THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN THE TEXT OF ARTICLE 1 OF THE COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON OILS AND FATS , ARTICLES 3 AND 5 ARE REPLACED BY THE FOLLOWING : " ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF FIFTY-SIX MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : ( A ) OLIVE AND OLIVE PRODUCTS SECTION : - SIX TO REPRESENTATIVES OF OLIVE GROWERS AND OLIVE OIL PRODUCERS , - THREE TO REPRESENTATIVES OF OLIVE OIL COOPERATIVES , - TWO TO REPRESENTATIVES OF THE OLIVE OIL PRODUCING INDUSTRIES , - TWO TO REPRESENTATIVES OF THE OLIVE-OIL TRADE , - THREE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE OLIVE-OIL INDUSTRY , - TWO TO CONSUMERS' REPRESENTATIVES ; ( B ) OIL SEED AND OIL SEED PRODUCTS SECTION : - TWELVE TO REPRESENTATIVES OF OIL SEED GROWERS , - SEVEN TO REPRESENTATIVES OF OIL SEED COOPERATIVES , - NINE TO REPRESENTATIVES OF THE OIL SEED PROCESSING AND VEGETABLE-OIL USING INDUSTRIES , OF WHOM : - FIVE SHALL REPRESENT INDUSTRIES PRODUCING OILS OTHER THAN OLIVE OIL , - ONE SHALL REPRESENT THE MARGARINE INDUSTRY , - ONE SHALL REPRESENT INDUSTRIES USING EDIBLE OILS , - ONE SHALL REPRESENT INDUSTRIES USING OILS FOR INDUSTRIAL PURPOSES , - ONE SHALL REPRESENT INDUSTRIES USING OIL CAKE , - TWO TO REPRESENTATIVES OF THE OIL SEED TRADE , - TWO TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE FOOD AND FEED MANUFACTURING INDUSTRIES , - SIX TO CONSUMERS' REPRESENTATIVES . ARTICLE 5 EACH SECTION SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND A VICE-CHAIRMAN FOR A PERIOD OF THREE YEARS . THE SECTIONS MAY , BY THE LIKE MAJORITY AS AFORESAID , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL CONSIST AT MOST OF ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED IN THE SECTIONS . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE SECTIONS . THE COMMITTEE SHALL BE CHAIRED IN TURN BY THE CHAIRMEN OF THE TWO SECTIONS , EACH FOR HALF THE DURATION OF THEIR TERM OF OFFICE . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 29 MARCH 1974 . DONE AT BRUSSELS , 29 MARCH 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 119 , 20 . 6 . 1967 , P . 2343/67 . ( 2 ) OJ NO L 43 , 22 . 2 . 1971 , P . 42 . ( 3 ) OJ NO L 355 , 24 . 12 . 1973 , P . 40 .